NUMBER 13-14-00307-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG

ANA DEISI MARTINEZ BANOS,                                                    Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                     On appeal from the 92nd District Court
                          of Hidalgo County, Texas.


                            ORDER OF ABATEMENT
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       Appellant’s brief was originally due on September 29, 2014.        Counsel filed a

motion for extension of time until December 22, 2014, which was granted by the Court.

On January 15, 2015, the Clerk of the Court notified appellant’s counsel that the brief had

not been filed and requested that a response concerning the failure to file the brief be

filed within ten days. Counsel has nevertheless failed to file either a response or an

appellate brief in this matter.
       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, and

state bar number of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.




                                              2
      It is so ORDERED.

                                  PER CURIAM


Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
17th day of February, 2015.




                              3